Citation Nr: 0021786	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder of 
the hands and feet.

3.  Entitlement to service connection for joint pain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1964 to 
February 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for internal fungal bacterial; joint pain, 
including right rotator cuff; and tinnitus.

In October 1999, the appellant had a hearing before the Board 
Member rendering this decision.  

The Board notes that in April 1999, the appellant filed a 
petition to reopen the claim of entitlement to service 
connection for jaw pain as secondary to service-connected 
post-traumatic stress disorder.  This claim has not been 
adjudicated by the RO.  Without a rating decision, a notice 
of disagreement, and a substantive appeal, the Board does not 
have jurisdiction to consider such issue.  See Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  This issue is thus referred to the RO at this time 
for initial consideration.


REMAND

The Board notes that following the issuance of the February 
1999 statement of the case addressing the above three issues, 
the RO received VA outpatient treatment reports and 
additional private medical records, which were relevant to 
the appellant's claims for service connection, but did not 
issue a supplemental statement of the case addressing these 
additional records.  See 38 C.F.R. § 19.37(a) (1999)

Additionally, at the October 1999 Board hearing, the 
appellant testified that approximately three years prior, a 
VA examiner had mentioned that his skin disorder was related 
to his being in the rice paddy fields in Vietnam.  He stated 
he could not remember if the examiner had written such 
opinion in the medical record.  Additionally, he stated he 
had been seen within 10 years following his discharge from 
service at the VA Medical Center in Portland, Oregon, for his 
skin disorder.  He noted he had been seen several more times 
after that first time for his skin disorder.

The Board notes that the RO has requested VA outpatient 
treatment reports only from January 1998 to the present time.  
Thus, the Board finds that an attempt to obtain records 
beginning from the 1970's must be made.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995),

Also, the appellant is claiming service connection for joint 
pain.  Included in this joint pain is pain he has in his 
right shoulder.  He has stated he underwent surgery in his 
right shoulder.  The records related to his surgery have not 
been associated with the claims file.  See id.

Finally, the Board notes that when the appellant gave 
authorization for the RO to obtain his private medical 
records from Dr. Taylor and Salem Hospital, he gave 
permission for treatment reports dated only from 1992 to the 
present.  The letter sent to Salem Hospital was sent back 
with a note stating that the patient had not been seen since 
1989.  The letter sent to Dr. Taylor came back with treatment 
reports only from 1992 and a note on the letter stating to 
send only the records from 1992.  Thus, the appellant is 
placed on notice that if either Dr. Taylor or Salem Hospital 
has records prior to 1992, which relate to his claims for 
service connection for tinnitus, joint pain, and/or a skin 
disorder, he should indicate that on his authorization forms.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  Pursuant to Kutscherousky v. West, 12 
Vet. App. 369 (1999), the RO should 
advise the appellant of the opportunity 
to submit additional evidence, for 
example, the names, addresses, and 
approximate dates of treatment for all 
medical care providers who may possess 
additional records pertinent to his 
claims of service connection for 
tinnitus, joint pain, and a skin disorder 
of the hands and feet.  Specifically, the 
appellant should indicate when and where 
he underwent right shoulder surgery.  
After any necessary authorization for 
release of medical information is secured 
from the appellant, the RO should attempt 
to obtain legible copies of those 
treatment records identified by the 
appellant from those sources identified 
whose records have not previously been 
secured.  

2.  The RO should obtain the VA medical 
records from the VA Medical Center in 
Portland, Oregon, to include the 
outpatient clinic reports, from 1975 to 
the present and associate them with the 
claims file.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in accord with the holding in 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should then readjudicate the 
claims for entitlement to service 
connection for tinnitus, joint pain, and 
a skin disorder of the hands and feet, 
and issue a supplemental statement of the 
case addressing the three issues.

The case should be returned to the Board after compliance 
with all requisite appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

